Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21511 Lazard Global Total Return and Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2009 FORM N-Q Item 1.Schedule of Investments. Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments March 31, 2009 (unaudited) Description Shares Value Common Stocks  99.4% Finland1.9% Nokia Corp. Sponsored ADR $ France7.8% GDF Suez Sponsored ADR Sanofi-Aventis ADR Societe Generale Sponsored ADR Total SA Sponsored ADR Total France Ireland1.8% CRH PLC Sponsored ADR Italy1.2% Eni SpA Sponsored ADR Japan6.9% Canon, Inc. Sponsored ADR Hoya Corp. Sponsored ADR Mitsubishi UFJ Financial Group, Inc. ADR Nomura Holdings, Inc. ADR Sumitomo Mitsui Financial Group, Inc. ADR Total Japan Netherlands2.7% Heineken NV ADR Singapore3.1% Singapore Telecommunications, Ltd. ADR Sweden0.8% Telefonaktiebolaget LM Ericsson Sponsored ADR Switzerland11.7% Credit Suisse Group AG Sponsored ADR Nestle SA Sponsored ADR Novartis AG ADR Roche Holding AG Sponsored ADR UBS AG (a) Zurich Financial Services AG ADR Total Switzerland United Kingdom18.3% BP PLC Sponsored ADR Cadbury PLC Sponsored ADR Diageo PLC Sponsored ADR (c) GlaxoSmithKline PLC Sponsored ADR HSBC Holdings PLC Sponsored ADR Tesco PLC Sponsored ADR Vodafone Group PLC Sponsored ADR Total United Kingdom United States  43.2% Bank of New York Mellon Corp. Bristol-Myers Squibb Co. Cisco Systems, Inc. (a) ConocoPhillips Exxon Mobil Corp. General Electric Co. International Business Machines Corp. Johnson & Johnson (c) JPMorgan Chase & Co. (c) Microsoft Corp. Oracle Corp. The Home Depot, Inc. United Technologies Corp. Wyeth Total United States Total Common Stocks (Identified cost $163,417,218) Principal Amount Description (000) (d) Value Foreign Government Obligations16.2% Brazil3.6% Brazil NTN-B, 6.00%, 08/10/15 Brazil NTN-F: 10.00%, 07/01/10 10.00%, 01/01/12 Total Brazil Ghana0.3% Ghanaian Government Bonds: 13.50%, 03/29/10 Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) March 31, 2009 (unaudited) Principal Amount Description (d) Value 14.00%, 03/07/11 $ Total Ghana Hungary2.5% Hungarian Government Bonds: 6.00%, 10/12/11 7.25%, 06/12/12 5.50%, 02/12/14 6.75%, 02/24/17 Total Hungary Israel1.5% Israel Government Bonds: 5.00%, 03/31/13 6.00%, 02/28/19 Total Israel Mexico2.6% Mexican Bonos: 9.00%, 12/20/12 8.00%, 12/17/15 7.75%, 12/14/17 Total Mexico Poland2.6% Polish Government Bonds: 6.00%, 05/24/09 0.00%, 07/25/11 4.75%, 04/25/12 Total Poland Turkey2.8% Turkish Government Bonds: 14.00%, 01/19/11 10.00%, 02/15/12 Total Turkey Uganda0.3% Uganda Government Bond, 10.00%, 04/01/10 Total Foreign Government Obligations (Identified cost $21,888,640) Structured Notes2.5% Brazil0.9% Citigroup Funding, Inc. Brazil Inflation-Indexed Currency and Credit Linked Unsecured Notes NTN-B, 6.00%, 05/18/09 (e) $ Colombia  1.6% JPMorgan Chase & Co.
